DETAILED ACTION
Claims 1 and 3-13 were rejected in the Office Action mailed 05/15/2020. 
Applicant filed a response, amended claim 1, cancelled claim 11, and added new claims 20-21. 
Claims 1, 3-10, 12-21 are pending, of which claims 12-19 are withdrawn. 
Claims 1, 3-10, and 20-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-13, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “substantially rectilinear direction” and “substantially aligned” in lines 9 and 11, respectively. The specification provides no definition or guidance as to what constitutes a “substantially rectilinear direction” and “substantially aligned”. The addition of the term “substantially” extends the scope of the claim so as to render it indefinite since it is unclear what “substantially” is intended to convey. The Examiner will interpret the limitation as any first element extends in a substantially rectilinear direction, as long as the first element 
Claim 20 recites the limitation, “the tensile strength of the second element is preferably in the range of 50-2,000 MPa” in lines 11-12. The addition of the word “preferably” extends the scope of the claims so as to render them indefinite since it is unclear whether “the tensile strength of the second element is preferably in the range of 50-2,000 MPa” is a limitation the claim or is merely suggestive of a preferred embodiment.
It is noted if claim 20 is amended to include the limitation “the tensile strength of the second element is in the range of 50-2,000 MPa” in lines 11-12, this will render claim 21 currently as written as failing to further limit the subject matter of the claim upon which it depends. Claim 20 recites “the tensile strength of the first element is in the range of 15-78 MPa, the tensile strength of the second element is preferably in the range of 50-2,000 MPa” in lines 10-12. Therefore, claim 20 inherently requires a difference in the tensile strength of 422 MPa. Therefore, claim 21 would fail to further limit the claim from which it depends.
Claim 21 recites the limitation, “of second to first element” in line 2. There is insufficient antecedent basis for the term “second element” and the term “first element” in the claim.
Regarding dependent claims 3-10, 12-13, and 20-21, these claims do not remedy the deficiencies of parent claims 1 and 20 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN104233579) (Wang) in view of Dhawan et al. (US 2004/0057176) (Dhawan) and Hook et al. (US 2009/0239049) (Hook), taken in view of evidence provided by MATSE 81 (Mechanical Behavior of Polymers). 
 Regarding claim 1, 3-6, and 9-10
Wang teaches a core-containing piezoelectric fiber (i.e., first element) including a conductive core 101 (i.e., conductive component), a polymer material 102 with piezoelectric properties (i.e., thermoplastic component), and a surface electrode 103 (i.e., second conductive element) (Wang, pg. 5 lines 1-6; FIG. 1), wherein the core-containing piezoelectric fiber is drawn to forming a woven or knitted fabric for use in wearable flexible clothing used as a sensor (Wang, pg. 2 lines 23-27 and 39-41). 
per claim 10) (Wang, pg. 6 lines 6-10), forms a first element comprising a coaxial bi-component monofilament including a conductive component and a thermoplastic component exhibiting piezoelectric properties.
Wang further teaches the conductive core and surface electrode use metal materials, wherein the surface electrode of the core-containing piezoelectric fiber has a spiral shape on the surface of the fiber (i.e., surface electrode, the second conductive element, is twisted around at least part of the first element, i.e., forming the composite yarn structure) (Wang, pg. 6 lines 6-7 and 17-20).  

However, Wang does not explicitly teach co-axial bi-component monofilament is flexible (A) or the composite yarn structure exhibiting auxetic properties, wherein said second conductive element has a lower elasticity with respect to the elasticity of the first element such that, upon elongation of the composite yarn structure in a first direction, the composite yarn structure expands in a second direction, in such a way that in an unstretched condition the first element extends in a substantially rectilinear direction and the second element is twisted around the first element and in such  a way that, upon elongation of the composite yarn structure, the second element is substantially aligned with the elongation direction and the first element expands by forming a series of curves around the second element, whereby the dimensions of the yarn is increased both in first and second directions to generate an additional force on said thermoplastic component exhibiting piezoelectric properties of the first element (B). 

With respect to the difference, Dhawan (A) teaches a coaxial conductive yarn structure including an inner conductive yarn and an outer conductive yarn wrapped around the inner conductive yarn (Dhawan, abstract), for incorporation into wearable garments (Dhawan, [0005]; [0008]). 

	Dhawan and Wang are analogous art as they are both drawn to coaxial conductive yarns for use in garments. 
	In light of the disclosure of Dhawan of the equivalence and interchangeability of using alloys of metal as disclosed in Wang, pg. 6 lines 6-7, with inherently conductive polymeric materials (Dhawan, [0055]) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use an inherently conductive polymer, such as polypyrrole or polyaniline, as the conductive core in Wang, and thereby arrive claimed invention.
Therefore, the inner electrode comprises polypyrrole or polyaniline (i.e., elastic conductive material and intrinsically conductive polymer), the polymer with piezoelectric properties comprises PVDF, and the outer electrode comprises a metal material (i.e., conductive element) (per claims 3, 6, and 9).
Given that the material and structure of the core-containing piezoelectric fiber of Wang in view of Dhawan is substantially identical to the material and structure of the first element as used in the present invention, as set forth above, it is clear that the core-containing piezoelectric fiber of Wang in view of Dhawan would intrinsically be flexible, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	

Alternatively, given that the material and structure of the composite yarn structure of Wang in view of Dhawan is substantially identical to the material and structure of the composite yarn structure as used in the present invention, as set forth above, it is clear that the outer electrode of Wang in view of Dhawan would intrinsically have a lower elasticity with respect to the elasticity of the core-containing fiber (i.e., first element), as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

With respect to the difference, Hook (B) teaches a composite structure with auxetic properties (Hook, [0001]), wherein the structure comprises a first and second component, wherein the first component is wrapped around the second component in a helical manner (i.e., has a spiral shape on the surface of the first component) (Hook, [0006]) wherein the spiral has a constant pitch along the second component between zero degrees and ninety degrees (Hook, [0014-0015]). 
Hook teaches the first component is in the form of a fiber and the second component is a fiber, wherein the first component is of a relatively high modulus material in comparison to the second component (Hook, [0009-0010]).
Hook teaches the second component is linear with the first component wrapped around it (Hook, [0015]; [0064]) and Hook teaches straining the composite structure causes the first 
As Hook expressly teaches, the auxetic structure may be formed in piezoelectric materials, offers enhanced piezoelectric properties, and is particularly useful in the context of textiles due to its synclastic ability (the ability to form curves in two direction pointing in the same way, makes clothes more form fitting) (Hook, [0030]; [0080-0081]). 
Hook and Wang in view of Dhawan are analogous art as they are both drawn to textile materials for clothing uses (Hook, [0030]; [0081]).
In light of the motivation of using the composite structure as disclosed by Hook, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite yarn structure of Wang in view of Dhawan, such that, in an unstretched condition, the core-containing piezoelectric fiber is linear and the surface electrode is wrapped around the core-containing piezoelectric fiber in a helical manner, in order to enhance an auxetic effect, synclastic effect, and a piezoelectric effect, and thereby arrive at the claimed invention. 

Given that the structure and material of the composite yarn structure of Wang in view of Dhawan and Hook is substantially identical to the composite yarn structure as used in the present invention, as set forth above, it is clear that the composite yarn structure of Wang in view Dhawan and Hook would intrinsically be a composite yarn structure exhibiting auxetic properties and be capable of upon elongation of the composite yarn structure in a first direction, the composite yarn structure expands in a second direction, in such a way that in an unstretched condition the core-containing piezoelectric fiber extends in a substantially rectilinear direction and the surface electrode is twisted around the core-containing piezoelectric fiber and in such a way that, upon elongation of the composite yarn structure, the surface electrode is substantially aligned with the elongation direction and the core-containing piezoelectric expands per claims 4 and 5), as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 13
Although Wang in view of Dhawan and Hook does not explicitly teach the inner electrode and polymer material with piezoelectric properties are coextruded as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
.

Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN104233579) (Wang) in view of Dhawan et al. (US 2004/0057176) (Dhawan) and Hook et al. (US 2009/0239049) (Hook), as applied in claim 6 above, and further in view of Okuzaki (US 2008/0099960).
Regarding claims 7-8
Wang in view of Dhawan and Hook does not explicitly teach wherein the elastic conductive material is a polymer including conductive metallic impurities, such as doped polyaniline or doped polypyrrole. 
With respect to the difference, Okuzaki teaches a polymer fiber sensitive to electrical stimulus (Okuzaki, [0008]) containing the conducting polymer polypyrrole or polyaniline (Okuzaki, [0015]), wherein polypyrrole or polyaniline is doped with metals (i.e., metallic impurities) (Okuzaki, [0017]). 
As Okuzaki expressly teaches, it is preferred polypyrrole or polyaniline is doped with metals in order to improve the hygroscopicity and electrical conductivity (Okuzaki, [0017]). 
Okuzaki and Wang in view of Dhawan and Hook are analogous art as they are both drawn to fibers comprising conductive polymers. 
In light of the motivation of using metals to dope polypyrrole or polyaniline as provided by Okuzaki, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add metal dopants to the polypyrrole or polyaniline of the core of the inner electrode of Wang in view of Dhawan and Hook, in order to improve hygroscopicity and electrical conductivity, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN104233579) (Wang) in view of Dhawan et al. (US 2004/0057176) (Dhawan) and Hook et al. (US 2009/0239049) (Hook), as applied in claim 1 above, and further in view of Nilsson et al. (WO 2014/161920) (Nilsson). 
Regarding claim 12
Wang in view of Dhawan and Hook does not explicitly teach the second electrode comprising a plurality of filaments, at least one of said plurality of filaments being a metallic filament. 
With respect to the difference, Nilsson teaches a multi-component piezoelectric yarn comprises an outer electrode consisting of an electrically conductive filament yarn that is twisted around the piezoelectric and pyroelectric yarn (Nilsson, pg. 12 lines 5-8; pg. 15 lines 19-23; FIG. 5A-5B). 
Nilsson further teaches using electrically conductive fibers to form a yarn, wherein such electrically conductive fibers are metallic filaments (Nilsson, pg. 9 lines 11-15). 
As Nilsson expressly teaches, an electrically conductive yarn is an easily accessible outer electrode (Nilsson, pg. 9 lines 11-15). 
Nilsson and Wang in view of Dhawan and Hook are analogous art as they are both drawn to piezoelectric fibers for fabrics enabling integration of sensor capabilities in garments and clothing (Nilsson, pg. 10 lines 6-9). 
In light of the disclosure of using an electrically conductive filament yarn as an outer electrode as provided by Nilsson, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an electrically conductive filament yarn comprising metallic filaments as the outer electrode of Wang in view of Dhawan and Hook, in order to provide an easily accessible outer electrode with predictable success, and thereby arrive at the claimed invention. 

Claims 1, 3-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0331027) (Kim) in view of Hook et al. (US 2009/0239049) (Hook).
With respect to claim 1, Kim teaches a piezoelectric fiber comprising a conductive monofilament as an inner electrode 110, a PVDF piezoelectric polymer layer 120 (i.e., thermoplastic) surrounding the inner electrode, and an outer electrode 130 (i.e., second conductive element) surrounding the PVDF piezoelectric polymer layer (Kim, abstract; [0045]; [0047-0048]; [0052]; [0060]; Fig.1, shown below). 
Given that the inner electrode is a monofilament and the piezoelectric polymer layer surrounds the inner electrode, it is necessary that the piezoelectric polymer wrapping the monofilament would correspond to a coaxial bi-component monofilament (see image below; Kim, Fig.1), wherein Kim teaches the inner electrode is flexible to allow changes in volume without structural damage (Kim, [0050]), thus the combination of the inner electrode and the piezoelectric polymer layer would correspond to the claimed coaxial flexible bi-component monofilament. 

    PNG
    media_image1.png
    462
    340
    media_image1.png
    Greyscale

However, Kim does not explicitly teach the outer electrode (i.e., second conductive element) twisted around at least part of the PVDF piezoelectric polymer layer surrounding the first electrode (i.e., the first element) to provide a piezoelectric yarn wherein said piezoelectric yarn exhibits auxetic properties and wherein said second conductive element has a lower elasticity with respect to the elasticity of the PVDF piezoelectric polymer layer surrounding the 
As to the difference, Hook teaches a composite structure with auxetic properties (Hook, [0001]), wherein the structure comprises a first and second component, wherein the first component is wrapped around the second component in a helical manner (i.e., twisted around) (Hook, [0006]).
Hook teaches the first component is in the form of a fiber and the second component is a fiber, wherein the first component is of a relatively high modulus material in comparison to the second component (Hook, [0009-0010]).
Hook teaches the second component is linear with the first component wrapped around it (Hook, [0015]; [0064]) and Hook teaches straining the composite structure causes the first component to become more linear and the second component to become less linear, as shown in FIG. 2-3, (Hook, [0029]; [0043-0044]; FIG. 2-3). 
Hook further teaches variation in the tensile or compressive load on the first component causing variation in the diameter of the helix the first component follows, the variation in the diameter of the helix of the first component causing the second component to take on the form of a helix and/or causing the diameter of the helix of the second component to vary, the diameter of the second component helix increasing as the first component helix decreases in 
As Hook expressly teaches, the auxetic structure may be formed in piezoelectric materials, offers enhanced piezoelectric properties, and is particularly useful in the context of textiles due to its synclastic ability (the ability to form curves in two direction pointing in the same way, makes clothes more form fitting) (Hook, [0030]; [0080-0081]). 
Kim and Hook are analogous art as they are both drawn to piezoelectric elements. 
In light of the motivation of using the helical composite structure as disclosed by Hook, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to wrap the outer electrode (i.e., second conductive element) around the piezoelectric polymer layer surrounding the inner electrode (i.e., the first element) in a helical manner (i.e., wrap around in helical manner corresponds to twist around) in Kim, like the composite structure of Hook, in order to produce an auxetic effect, synclastic effect, and enhance a piezoelectric effect, and thereby arrive at the claimed invention. 
However, as shown in Fig.1 above, the outer electrode of Kim is not in fiber form. Therefore, given Kim teaches a silver-coated nylon fiber possesses flexibility and elasticity so that it may change in volume and shape without structural damage or breakage when external physical force is applied and easily goes back to its original state when the physical force disappears (Kim, [0030]; [0047-0048]; [0050]; [0113]) and Hook teaches the first component (i.e., corresponding to outer layer, therefore corresponding to outer electrode of Kim) is in the form of a fiber that takes on tensile or compressive loads to produce the auxetic effect (Hook, [0009]), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the outer electrode of Kim with the silver-coated nylon fiber of Kim, in order to ensure the outer electrode possesses flexibility and elasticity necessary to take on tensile or compressive loads to produce the auxetic effect without 
Furthermore, given the material and structure of the PVDF piezoelectric polymer layer surrounding the inner electrode and outer electrode (i.e., silver-coated nylon fiber) of Kim in view of Hook is substantially identical to the material and structure of the first and second element as presently claimed, it is clear that the outer electrode of Kim in view of Hook would intrinsically have a lower elasticity than the PVDF piezoelectric polymer layer surrounding the inner electrode and since the outer electrode is wrapped in a helical manner around the linear PVDF piezoelectric polymer layer surrounding the inner electrode, it is clear that the piezoelectric fiber would intrinsically, upon elongation of the piezoelectric yarn in a first direction starting from an unstretched condition, expand in a second direction, in such a way that in an unstretched condition said first element extends in a substantially rectilinear direction and said second element is twisted around said first element and in such a way that, upon elongation of said piezoelectric yarn structure, said second element is substantially aligned with the elongation direction and said first element expands by forming a series of curved around the second element, whereby the dimensions of the piezoelectric yarn is increased both in first and second directions to generate an additional force on the PVDF piezoelectric polymer of the first element (i.e., exhibit auxetic properties), as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

With respect to claims 3 and 9, Kim in view of Hook further teaches the inner electrode including a conductive fiber member (Kim, [0045]), such as “conductive polyester fiber” (Kim, 
Kim in view of Hook teaches the outer electrode is a silver-coated nylon fiber, as discussed in paragraph 14 above, therefore it is clear the outer electrode (i.e., second conductive element) is a conductive element. 

With respect to claims 4 and 5, the structure of the composite yarn of Kim in view of Hook includes an inner electrode, a PVDF piezoelectric layer surrounding the inner electrode, and a silver-coated nylon fiber wrapped in a helical manner around the PVDF piezoelectric layer. 
Hook further teaches an inherent characteristic of the helical structure of the composite yarn, as the one in Kim in view of Hook, includes variation in the tensile or compressive load on the first component causes variation in the diameter of the helix the first component follows, the variation in the diameter of the helix of the first component causes the second component to take on the form of a helix (i.e., first component shapes second component in a helix around first component) and/or causing the diameter of the helix of the second component to vary (i.e., provide auxetic effect) (Hook, [0006], see drawings 8B-8F and [0077]).
Given the material and structure of the piezoelectric polymer layer surrounding the inner electrode and outer electrode of Kim in view of Hook is substantially identical to the material and structure of the first and second element as presently claimed, it is clear that variation in the tensile or compressive load on the outer electrode would shape the piezoelectric polymer layer surrounding the inner electrode in a helix around the outer electrode of Kim in view of Hook, as set forth above, it is clear that the piezoelectric polymer layer and outer electrode of Kim in view of Hook would intrinsically have an auxetic effect, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

With respect to claim 6, Kim in view of Hook further teaches the inner electrode possesses elasticity to allow for change in volume and shape without structural damage or breakage (i.e., elastic conductive material) (Kim, [0050]). 

With respect to claim 7, Kim further teaches the inner electrode comprises a silver-coated nylon (i.e., silver corresponds to conductive metallic impurities) (Kim, [0030]; [0048]). 

With respect to claim 10, Kim teaches the piezoelectric polymer layer may be made of PVDF (polyvinylidene fluoride) or PVDF-TrFE (polyvinylidene fluoride-co-triflorethylene) (Kim, [0052]). 

With respect to claim 12, Kim in view of Hook teaches the outer electrode is a silver-coated nylon fiber, as set forth in paragraph 14 above. Kim in view of Hook further teaches the silver-coated nylon fiber is a multifilament containing one or more monofilaments (i.e., at least one metallic filament) (Kim, [0048]). 

With respect to claim 13, while Kim in view of Hook does not explicitly disclose the inner electrode and the piezoelectric polymer layer being coextruded, the limitation “wherein said components of the first element (15) are coextruded”, render the claim product-by-process. It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kim in view of Hook meets the requirements of the claimed product, Kim in view of Hook clearly meets the requirements of the present claim.

Claims 3, 8, and 9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0331027) (Kim) in view of Hook et al. (US 2009/0239049) (Hook), as applied in claim 1 above, and further in view of Tajitsu et al. (US 2015/0280102) (Tajitsu). 
With respect to claims 3, 8, and 9, Kim in view of Hook teaches the outer electrode Is a conductive element (Kim, [0045]; [0060]), but does not explicitly teach the conductive component of the first element is made of an intrinsically conductive polymer or the material of the elastic conductive material.
With respect to the difference, Tajitsu teaches a piezoelectric element, including a piezoelectric unit including two conductive fibers (Tajitsu, Abstract), wherein conductive polymers such as polyaniline or polypyrrole, and carbon fiber may be used (Tajitsu, [0133]).
As Kim in view of Hook and Tajitsu both teach a conductive fiber may be used within the piezoelectric element, in light of the disclosure of Tajitsu of the equivalence and interchangeability of using carbon fiber as disclosed in Kim (Kim, [0047]), with a conductive polymer such as polyaniline or polypyrrole to form the conductive fiber as presently claimed, it would therefore been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a conductive polymer such as polyaniline or polypyrrole (i.e., intrinsically .

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (WO 2014/161920) (Nilsson) in view of Watson (US 5,927,060) and Hook et al. (US 2009/0239049) (Hook), taken in view of evidence provided by Carbon Black Nanoparticles, Thermoplastics and Thermoplastic Composites (Table 4.72), Yuan et al. (Mechanical and conductive properties of Carbon Black-filled high-density polyethylene, low-density polyethylene, and linear low-density polyethylene), Engineers’ Data Book (Table 12.5), and MATSE 81 (Mechanical Behavior of Polymers).
Regarding claims 20-21
Nilsson teaches a multi-component piezoelectric yarn (i.e., composite yarn structure) comprises an outer electrode consisting of an electrically conductive filament yarn 510 (i.e., second conductive element) that is twisted around a piezoelectric and pyroelectric yarn 511 (i.e., first element) (made from piezoelectric and pyroelectric fibers) (Nilsson, pg. 12 lines 5-8; pg. 15 lines 19-23; FIG. 5A-5B). 
Nilsson the piezoelectric and pyroelectric yarn comprises piezoelectric and pyroelectric fibers comprising a core having a core material (110) (i.e., conductive component) and a surrounding material (111) (i.e., thermoplastic component) enclosing the core material, the core material (110) comprises an electrically conductive flexible thermoplastic composite, HDPE and carbon black, wherein carbon black is amorphous carbon as evidenced by Carbon Black Nanoparticles (see lines 3-4), and the surrounding material is a permanently polarizable polymer, PVDF, enabling improved piezoelectric properties (i.e., PVDF exhibits piezoelectric properties) (Nilsson, abstract; pg. 4 lines 1-8; pg. 8 lines 18-29; pg. 8 line 30 – pg. 9 line 3; pg. 16 line 29 – pg. 17 line 7; FIG. 1). 

Nilsson further teaches using electrically conductive fibers to form an electrically conductive yarn for use as an easily accessible outer electrode, wherein such electrically conductive fibers are metallic filaments (Nilsson, pg. 9 lines 11-15). 

Nilsson does not explicitly teach the tensile strength of the second conductive element (A) or the composite yarn structure exhibiting auxetic properties, wherein said second conductive element has a lower elasticity with respect to the elasticity of the first element such that, upon elongation of the composite yarn structure in a first direction, the composite yarn structure expands in a second direction, in such a way that in an unstretched condition the first element extends in a substantially rectilinear direction and the second element is twisted around the first element and in such a way that, upon elongation of the composite yarn structure, the second element is substantially aligned with the elongation direction and the first element expands by forming a series of curves around the second element, whereby the dimensions of the yarn is increased both in first and second directions to generate an additional force on said thermoplastic component exhibiting piezoelectric properties of the first element (B). 

With respect to the difference, Watson (A) teaches a composite longitudinally balanced electrically conductive yarn having a textile fiber core yarn wrapped with a minimum of two, and a maximum four, filaments, wherein one of the filaments is a metal filaments (Watson, abstract; 
As Watson expressly teaches, stainless steel filaments offer the advantage that they properly withstand laundering operations of the fabrics in which they are incorporated (Watson, col. 3 lines 27-30). 
Watson and Nilsson are analogous art as they are both drawn to electrically conductive yarns for use in apparel (Watson, col. 3 lines 30-32 and line 49) (Nilsson, pg. 10 lines 7-9; pg. 11 lines 14-16). 
In view of the motivation of using stainless steel filaments as provided by Watson, it therefore would have been obvious to one of ordinary skill in the art to use stainless steel filaments as the metallic filaments of the electrically conductive filament yarn of the multi-component piezoelectric yarn of Nilsson, as stainless steel filaments withstand laundering operations of the fabrics in which they are incorporated, and thereby arrive at the claimed invention.

	As evidenced by Thermoplastics and Thermoplastic Composites, Polyvinylidene Fluoride, the minimum and maximum value of a homopolymer or copolymer of PVDF is within the range of 24 to 45 MPa (Thermoplastics and Thermoplastic Composites, see Table. 4.72, see first four entries). 
	As evidenced by Yuan, HDPE loaded with carbon black exhibit a tensile strength of about 20 MPa to 30 MPa (Yuan, Figure 5). As shown in FIG. 5 of Yuan, tensile strength appears to generally maintain the same value regardless of the amount of carbon black loading. 
	As evidenced by Engineers’ Data Book, most types of stainless steel possess a tensile strength above 500 MPa (Engineers’ Data Book, see Table 12.5 Stainless Steels). 
	In view of the evidence provided above, it is the Examiner’s opinion the piezoelectric and pyroelectric yarn (i.e., first element) comprising the core of HDPE and carbon black surrounded 
	In view of the evidence provided above, it is the Examiner’s opinion the electrically conductive filament yarn (i.e., second element) is in the range of 500-2,000 MPa, as stainless steel generally has a tensile strength above 500 MPa. 
	Furthermore, in view of the evidence provided above, it is the Examiner’s opinion the difference in tensile strength of second to first element is of at least 422 MPa as the second element possesses a tensile strength above 500 MPa and the first element possesses a tensile strength of 15-78 MPa (500-78 = 422; 500-15 = 485). 
Alternatively, given that the material of the multi-component yarn of Nilsson in view of Watson is substantially identical to the material as used in the present invention, as set forth above, it is clear that the electrically filament conductive yarn (i.e., second element) of the multi-component yarn of Nilsson in view of Watson would intrinsically have a tensile strength in the range of 500-2,000 MPA, the piezoelectric and pyroelectric yarn (i.e., first element) of Nilsson in view of Watson would intrinsically have a tensile strength in the range of 15-78 MPa, and the difference in tensile strength of the second element to first element is of at least 422 MPa, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

As evidenced by MATSE 81, metals generally have a higher elastic moduli than polymers (MATSE 81, see Room-Temperature Elastic Moduli for Various Materials Figure), therefore it is clear the electrically conductive filament yarn(i.e., second conductive element) 
Alternatively, given that the material of the multi-component yarn of Nilsson in view of Watson is substantially identical to the material as used in the present invention, as set forth above, it is clear that the outer electrode, i.e., the electrically conductive yarn, of the multi-component yarn of Nilsson in view of Watson would intrinsically have a lower elasticity with respect to the elasticity of the first element, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


With respect to the difference, Hook (B) teaches a composite structure with auxetic properties (Hook, [0001]), wherein the structure comprises a first and second component, wherein the first component is wrapped around the second component in a helical manner (i.e., has a spiral shape on the surface of the first component) (Hook, [0006]) wherein the spiral has a constant pitch along the second component between zero degrees and ninety degrees (Hook, [0014-0015]). 
Hook teaches the first component is in the form of a fiber and the second component is a fiber, wherein the first component is of a relatively high modulus material in comparison to the second component (Hook, [0009-0010]).
Hook teaches the second component is linear with the first component wrapped around it (Hook, [0015]; [0064]) and Hook teaches straining the composite structure causes the first component to become more linear and the second component to become less linear, as shown in FIG. 2-3, (Hook, [0029]; [0043-0044]; FIG. 2-3). 

Hook and Nilsson in view of Watson are analogous art as they are both drawn to textile materials for clothing uses (Hook, [0030]; [0081]) (Nilsson, pg. 10 lines 7-9; pg. 11 lines 14-16).
In light of the motivation of using the composite structure as disclosed by Hook, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-component yarn structure of Nilsson in view of Watson, such that, in an unstretched condition, the piezoelectric and pyroelectric yarn is linear and the outer electrode, the conductive filament yarn, (i.e., second element) is wrapped around the piezoelectric and pyroelectric yarn in a helical manner, like the composite structure of Hook, in order to enhance an auxetic effect, synclastic effect, and a piezoelectric effect, and thereby arrive at the claimed invention. 

Given that the structure and material of the multi-component yarn structure of Nilsson in view of Watson and Hook is substantially identical to the composite yarn structure as used in the present invention, as set forth above, it is clear that multi-component yarn of Nilsson in view of Watson and Hook would intrinsically be a multi-component yarn structure exhibiting auxetic properties and be capable of upon elongation of the multi-component yarn structure in a first direction, the multi-component yarn structure expands in a second direction, in such a way that in an unstretched condition the piezoelectric and pyroelectric yarn extends in a substantially rectilinear direction and the electrically conductive filament yarn is twisted around the piezoelectric and pyroelectric yarn and in such a way that, upon elongation of the multi-component structure, the electrically conductive filament yarn is substantially aligned with the elongation direction and the piezoelectric and pyroelectric yarn expands by forming a series of 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
In view of Applicant’s arguments on pages 7-10 regarding Nilsson in the remarks field 01/25/2021, it is agreed the previous rejection does not meet the presently claimed. Therefore, the previous rejection over Nilsson is withdrawn. 

The rejection over Wang in view of Dhawan and Hook is substantially maintained. Any modification to the rejection is in response to the amendment to claim 1. 

The rejection over Kim in view of Hook is substantially maintained. Any modification to the rejection is in response to the amendment to claim 1. 

Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Dhawan cannot correct Wang’s deficiencies and cannot provide for the missing link. Specifically, Dhawan describes a coaxial conductive yarn structure including an inner conductive yarn and an outer conductive yarn wrapped around the inner conductive yarn e.g., the abstract), for incorporation into wearable garments (e.g., paragraphs [0005]; [0008]), wherein the inner conductive yarn 102 comprises a plurality of conductive strands being twisted together, wherein conductive strand material suitable for forming conductive yarns include metals, alloys, or inherently conductive polymeric materials, like polypyrrole or polyaniline.
But the Examiner has taken the position that the above structure of Dhawan would be intrinsically flexible and (as per MATSE 81) the outer electrode (said second conductive element in the language of claim 1) would have lower elasticity with respect to the elasticity of the core-containing fiber (i.e., first element), as presently claimed.
Finally, according to the Examiner Hook provides for the missing link in that it discloses a structure having auxetic properties as seen in the figures 2 and 3 below.
Applicant respectfully disagree and submit that for the foregoing reasons, the combination of the cited references would not have rendered obvious the presently claimed inventions to one skilled in the art.


    PNG
    media_image2.png
    283
    479
    media_image2.png
    Greyscale


Fig. 1 of Dawhan shows a conductive yarn structure 100 that comprises a coaxial conductive yarn structure. The coaxial conductive yarn structure 100 includes an inner conductive yarn 102 surrounded by an insulating layer 104 and an outer conductive yarn 106, which is preferably also surrounded by an insulating layer 108 (Dhawan, [0055]).
As it is known, auxetic structures or materials that have a negative Poisson's ratio, namely that, when stretched, they become thicker perpendicularly to the applied force.
However, a conductive yarn structure as per fig 1 of Dawhan does not appear suitable to be used in auxetic structure because the surrounding insulating layer 108 forms an helical sheath around the insulating layer 104 of the conductive yarn 102 increasing the rigidity of the whole structure


    PNG
    media_image3.png
    242
    547
    media_image3.png
    Greyscale

Fig. 2 of Dawhan shows conductive yarn structure 200 that comprises a twisted pair conductive yarn structure. Twisted pair conductive yarn structure 200 includes first and second conductive yarns 202 surrounded by insulating layers 204 and being twisted together to form a helical structure.

Also, a conductive yarn structure as per fig.2 of Dawhan does not appear suitable to be used in auxetic structure because the first and second conductive yarns 202, being twisted together to form a helical structure, would interfere with each other.
Thus, contrary to the law, it would not be possible to combine and modify the teachings of Dawhan and Wang as suggested by the Examiner.
It is also settled law that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)
In this specific case it is clear that incorporating Dawhan in an auxetic structure, as described by Wang, would change the principle of operation of Dawhan.
Accordingly, Wang and Dawhan cannot be combined and therefore cannot render obvious the presently claimed invention to one skilled in the art.”


Remarks, pg. 12-14
The Examiner respectfully traverses as follows:
	Firstly, it is noted that Dhawan is not relied up on in the rejection to teach its structure of the claimed structure exhibiting auxetic properties. Instead, Dhawan is relied upon to teach the specific material of the conductive core of the fiber of Wang. 

	Dhawan teaches the inner conductive yarn 102 comprises a plurality of conductive strands being twisted together, wherein conductive strand material suitable for forming conductive yarns includes metals, alloys, or inherently conductive polymeric materials, like polypyrrole or polyaniline (Dhawan, [0008]; [0055]; claim 2). 
	In light of the disclosure of Dhawan of the equivalence and interchangeability of using allows of metal to form a conductive core as disclosed in Wang, pg. 6 lines 6-7, with inherently conductive polymeric materials (Dhawan, [0055]) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use an inherently conductive polymer, such as polypyrrole or polyaniline, as the conductive core in Wang. 
	Secondly, the rejection mailed 05/15/2020 is built upon the fact that the material and structure of the core-containing piezoelectric fiber of Wang in view of Dhawan is substantially identical to the material and structure of the first element as used in the present invention, as set forth in the Office Action mailed 05/15/2020, it is clear that the core-containing piezoelectric fiber of Wang in view of Dhawan would intrinsically be flexible. See page 12 of the Office Action mailed 05/15/2020. 
Thirdly, Dhawan is only used as teaching reference in order to teach the material of the conductive core. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

	
	
Applicants further argue:
“Hook, as also discussed above, described a structure having auxetic properties as seen in the figures 2 and 3 below.

    PNG
    media_image4.png
    315
    459
    media_image4.png
    Greyscale

Hook describes that when the structure described therein is in use, if a tensile load is applied parallel to axis X-X to the first component 22 of the composite component, then that load straightens the first components 22 form their helical configuration to a straighter or even straight configuration (e.g., par. [0063] an FIG. 3).
Specifically, in FIG. 3 a core component 20 (which is not existent in the present invention) still occupies the centre of the composite component and defines a reference axis X-X.
At the same time, a first component 22 is still wrapped around the second component 24. By straightening the first components 22, there is an increase in the diameter of the helix formed by the second components 24 that amounts to a measurable level of displacement of the second component 24 away from the axis X-X that has the net effect of considerably increasing the overall extent of the composite component along axis Y-Y.

However, also the size of the openings 34 (not existent in the present invention) also significantly increases.
In other words, the combination of the cited references does not describe all of the claimed limitations and therefore would not have rendered obvious the presently claimed invention to one skilled in the art.”

Remarks, pg. 16-17
The Examiner respectfully traverses as follows:
	Applicant’s argument is formed around two major points. The first being that the presently claimed invention requires “the first element is not in an helical condition in an unstretched condition” and the second being that Hook teaches “the size of openings 34 (not existent in the present invention) also significantly increases. 
Firstly, Claim 1 requires “upon elongation of the composite yarn structure in a first direction starting from an unstretched condition, the composite yarn structure expands in a second direction, in such a way that in an unstretched condition said first element extends in a substantially rectilinear direction and said second element is twisted around said first element…” in lines 7-10 (Emphasis Added). Claim 1 does not require that the coaxial flexible bi-component monofilament (i.e., the first element) is in a linear or rectilinear form. Instead, claim 1 requires the first element extends in a substantially rectilinear direction (Emphasis Added). Therefore, FIG. 2 of Hook would meet the claimed limitation as the first element (i.e., second component 24) extends in a substantially rectilinear direction, as FIG. 2 shows the first element includes two end points that do not meet, wherein the length of the first element is parallel to the axis X-X. 
Secondly, claim 1 does not limit the inclusion of openings 34 in the composite yarn structure. 
	Thirdly, Hook teaches the second component may be linear with the first component wrapped around it in the form of a spiral or a helix to form an auxetic structure (Hook, abstract; [0015]; [0064]).

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.X.N./Examiner, Art Unit 1789            

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789